Name: Commission Regulation (EEC) No 1309/77 of 17 June 1977 amending Regulation (EEC) No 899/70 fixing the maximum tolerance for quantity losses of sugar during intervention operations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/32 Official Journal of the European Communities 18 . 6 . 77 COMMISSION REGULATION (EEC) No 1309/77 of 17 June 1977 amending Regulation (EEC) No 899/70 fixing the maximum tolerance for quan ­ tity losses of sugar during intervention operations Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2334/69 of 25 November 1969 on the financing of intervention expenditure in respect of the internal market in sugar (*), as last amended by Regulation (EEC) No 3180/76 (2), and in particular Article 4 (2) (c) thereof, Whereas Commission Regulation (EEC) No 899/70 of 19 May 1970 fixing the maximum tolerance for quan ­ tity losses of sugar during intervention operations (3) fixed that maximum at two parts per thousand per sugar marketing year ; Whereas the intervention agencies keep their accounts on a calendar year basis ; whereas Regulation (EEC) No 2334/69 has already been amended accordingly ; whereas Regulation (EEC) No 899/70 should also be amended accordingly ; In Article 1 of Regulation (EEC) No 899/70 the term 'marketing year' is hereby amended to read 'calendar year'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No L 298 , 27 . 11 . 1969, p . 1 . (2 ) OJ No L 359 , 30 . 12 . 1976, p . 11 . (3 ) OJ No L 108 , 20 . 5 . 1970 , p . 12 .